Battle, J., (after stating the facts.) The deed of trust created no lien on the land in controversy as against the appellee. “The acknowledgment, having been taken and certified by an officer who was a party to the deed, did not entitle the instrument to record, and the record of it imported no notice to subsequent purchasers or incumbrancers.” Green v. Abraham, 43 Ark. 420. Appellant concedes that the acknowledgment of the deed of trust by the grantor was invalid, but insists that the defect in it was cured by the curative act of February 27, 1893. This act provides that “all conveyances and other instruments of writing which have heretofore been recorded in any county in this state, the proof of execution whereof is insufficient because the officer •certifying such execution or acknowledgment omitted any words in his certifícate, or because such officer failed or omitted to attach his seal of office to such certificate, or attached to any certificate any seal not bearing the words or devices required by law, or when the term of the officer taking the acknowledgment had expired at the time, or otherwise informal, shall be as valid and binding as though the certificate of acknowledgment or proof of execution was in due form and bore proper seal.” The effect of it made the certificate of acknowledgment therein referred to as valid and binding as though they were in due form and bore proper seal.' But it did not make them as valid as they would have been if the acknowledgment had been taken by an officer thereunto duly authorized. So it did not validate the acknowledgment of the deed of trust in question. The record fails to show a valid sale under the deed of trust. The deed executed by the trustee to the bank is evidence only' of the truth of its recitals. McConnell v. Day, 61 Ark. 464, 473. It fails to show, among other things, that the land brought two-thirds of its appraised value, or that it was offered for sale under the deed of trust more than once, as provided by section 5111 of S andéis & T-TilFs Digest; and this defect was not supplied by evidence aliunde. Decree affirmed.